 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1235 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Teague submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require chairs and ranking minority members of committees and subcommittees to indicate whether they have any financial interest in the employer of any witness at a hearing, any person retaining a witness, or any person represented by a witness. 
 
 
That clause 2(k)(1) of rule XI of the Rules of the House of Representatives is amended by inserting (A) after (1) and by adding at the end the following new subdivision: 
 
(B)Immediately after the announcement under subdivision (A), the chair of the committee or subcommittee, as applicable, shall state whether he has, had, or intends to have any financial interest in the employer of any witness at the hearing, any person retaining any such witness, or any person represented by any such witness. The chair shall then recognize the ranking minority member solely for the purpose of making the same statement.. 
 
